          Case 1:19-cv-05835-MHC Document 1 Filed 12/30/19 Page 1 of 8



                      IN THE UNITED STATES DISTRICT COURT
                     FOR THE NORTHERN DISTRICT OF GEORGIA
                               ATLANTA DIVISION

KRISTOPHER D. MATTHEWS,                    )
on behalf of himself and all others        )   CIVIL ACTION FILE NO.
similarly situated,                        )
                                           )
        Plaintiff,                         )
                                           )
v.                                         )
                                           )   For Violations of the Fair Labor
A PLUS COMMERCIAL TIRE                     )   Standards Act of 1938, As Amended
SERVICE LLC and NOEL BURKE,                )
                                           )
        Defendants.                        )   JURY TRIAL DEMANDED
                                           )

                                   COMPLAINT

        COMES NOW the Plaintiff, Kristopher D. Matthews (“Matthews”), by and

     through his undersigned counsel, and files this Complaint on behalf of himself

     and all others similarly situated against A Plus Commercial Tire Service, LLC

     (“A Plus”) and Noel Burke (“Burke”) pursuant to Section 216(b) of the Fair

     Labor Standards Act of 1938, as amended (hereinafter “the FLSA”), and in

     support thereof would state as follows:

                                I. INTRODUCTION

     1. The instant action arises from Defendants’ violations of Plaintiff’s rights

        under the Fair Labor Standards Act, 29 U.S.C. § 201, et seq., as amended, to

        remedy violations of the minimum wage and overtime provisions of the Act
     Case 1:19-cv-05835-MHC Document 1 Filed 12/30/19 Page 2 of 8



   by Defendants which have deprived the named Plaintiff, as well as others

   similarly situated to the Plaintiff, of their lawful wages.

2. Other current and former employees of Defendants are also entitled to

   receive regular and overtime compensation for the reasons alleged in this

   Complaint. The above-named Plaintiff is permitted to maintain this action

   “for and on behalf of themselves and other employees similarly situated.”

   29 U.S.C. § 216(b). Any similarly situated employee wishing to become a

   party plaintiff to this action must provide “his consent in writing to become

   such a party,” and such consent must be filed with this Court. 29 U.S.C. §

   216(b). Plaintiff’s consent form is attached hereto as “Exhibit 1.”

3. This action is brought to recover unpaid regular and overtime compensation

   owed to the Plaintiff pursuant to the FLSA. The Plaintiff has been employed

   by Defendants, working as a service tire driver for A Plus.

4. During the applicable statute of limitations prior to the filing of this

   Complaint (three years), Defendants have committed violations of the FLSA

   by failing to compensate Plaintiff at an overtime rate for hours worked in

   excess of 40 hours in a given workweek.

5. Plaintiff seeks unpaid compensation for work performed, an equal amount of

   liquidated damages to compensate her for the delay in payment of money




                                        2
     Case 1:19-cv-05835-MHC Document 1 Filed 12/30/19 Page 3 of 8



   due which Defendants instead used as working capital, attorneys’ fees, and

   costs pursuant to 29 U.S.C. § 216(b).

                      II. JURISDICTION AND VENUE

6. This Court has original jurisdiction over this action pursuant to 28 U.S.C. §

   1331 (federal question jurisdiction) as this action is being brought under the

   Federal Fair Labor Standards Act, 29 U.S.C. § 201 et seq. (“FLSA”).

7. Venue is proper in the Northern District of Georgia under 28 U.S.C. § 1391

   (b)-(c) because some of the acts complained of occurred within the State of

   Georgia and the jurisdiction of this Court and because Defendants conduct

   business within this District.

                                    III. PARTIES

8. Plaintiff KRISTOPHER MATTHEWS resides in Jackson, Georgia and is a

   citizen of the United States. Mathews was employed by the Defendant as a

   service truck driver. He worked for Defendant within this District.

9. At all times material to this action, the named Plaintiff was an “employee”

   of Defendants as defined by § 203(e)(1) of the FLSA, and worked for

   Defendants within the territory of the United States within ten years

   preceding the filing of this lawsuit. This same individual is further covered

   by § 206 and § 207 of the FLSA for the period in which he was employed by

   Defendants.


                                        3
     Case 1:19-cv-05835-MHC Document 1 Filed 12/30/19 Page 4 of 8



10.Defendant A PLUS COMMERCIAL TIRE SERVICE LLC is a corporation

   based in McDonough, Georgia, which conducts business within this State

   and District and maintains its principal place of business at 1809 Meredith

   Park Dr., McDonough, GA 30253. A Plus Commercial Tire Service, LLC

   owns and operates a business specializing in tire repair.

11.A PLUS COMMERCIAL TIRE SERVICE LLC is subject to personal

   jurisdiction in the State of Georgia for purposes of this lawsuit and can be

   served through its registered agent, Noel Burke, 7104 Madrid Circle, Locust

   Grove, GA 30252.

12.Defendant NOEL BURKE is the owner and operator of A Plus, and has

   control over the day-to-day operations of A Plus, including, but not limited

   to, the compensation of A Plus’s employees and the hours those employees

   work.

13.Defendant Burke maintained actual and constructive control, oversight, and

   direction over the operation of A Plus’s employees, including the pay

   practices of those employees.

14.At all times material to this action, Defendant A Plus was an enterprise

   engaged in commerce, as defined by Section 203(s)(1) of the FLSA.

   Defendant specializes in the repair and provision of tires manufactured

   outside of the State of Georgia for the benefit of Defendant’s clients.


                                      4
     Case 1:19-cv-05835-MHC Document 1 Filed 12/30/19 Page 5 of 8



   Defendant utilizes bank accounts with banking entities which transact

   business outside the State of Georgia. Defendant utilizes tools and materials

   manufactured outside the state of Georgia for the benefit of Defendant’s

   clients.   Technology, such as computers and telephones, which were

   manufactured outside the state of Georgia, is integral to the running of

   Defendant’s business. At all times material to this action, Defendant has had

   an annual gross volume of business which exceeded $500,000.00 at all times

   material to this action.

15.At all times material to this action, Defendants were “employers” of the

   named Plaintiff, as defined by § 203(d) of the FLSA.

16.The overtime provisions set forth in § 207 of the FLSA apply to Defendant.

                      IV. VIOLATIONS OF THE FLSA

                 COUNT I - Unpaid Overtime Compensation

17.Defendant employed Plaintiff as a service truck driver.

18.Plaintiff was regularly forced to work more than 40 hours without being paid

   overtime compensation.

19.Plaintiff did not receive any compensation for hours worked in excess of

   forty during the following weeks: 12/26/16, 1/2/17, 1/9/17, 1/16/17, 1/23/17,

   1/30/17, 2/6/17, 2/13/17, 2/13/17, 2/20/17, 2/27/17, 3/6/17, 3/13/17, 3/20/17,

   3/27/17, 4/3/17, 4/10/17, 4/17/17, 4/24/17, 5/1/17, 5/8/17, 5/15/17, 5/22/17,


                                      5
     Case 1:19-cv-05835-MHC Document 1 Filed 12/30/19 Page 6 of 8



   5/29/17, 6/5/17, 6/12/17, 6/19/17, 6/26/17, 7/3/17, 7/10/17, 7/17/17, 7/24/17,

   8/7/17, 8/14/17, 8/21/17, 8/28/17, 9/4/17, 9/11/17, 9/18/17, 9/25/17, 10/2/17,

   10/9/17, 10/16/17, 10/23/17, 10/30/17, 11/6/17, 11/13/17, 11/20/17,

   11/27/17, 12/4/17, 12/11/17, 12/18/17, 1/1/18, 1/8/18, 1/15/18, 1/22/18,

   1/29/18, 2/5/18, 2/12/18, 2/19/18, 2/26/18, 3/5/18, 3/12/18, 3/19/18, 3/26/18,

   4/2/18, 4/9/18, 4/16/18, 4/23/18, 4/30/18, 5/7/18, 5/14/18, 5/21/18, 5/28/18,

   6/4/18, 6/11/18, 6/18/18, 6/25/18, 7/2/18, 7/9/18, 7/16/18, 7/23/18, 7/30/18,

   8/6/18, 8/13/18, 8/20/18, 8/27/18, 9/3/18, 9/10/18, 9/17/18, 9/24/18, 10/1/18,

   10/8/18, 10/15/18, 10/22/18, 10/29/18, 11/5/18, 11/12/18, 11/19/18,

   11/26/18, 12/3/18, 12/10/18, 12/17/18, 12/31/18, 1/7/19, 1/14/19, 1/21/19,

   1/28/19, 2/4/19, 2/11/19, 2/18/19, 2/25/19, 3/4/19, 3/11/19, 3/18/19, 3/25/19,

   4/1/19, 4/8/19, 4/15/19, 4/22/19, 4/29/19, 5/6/19, 5/13/19, 5/20/19, 5/27/19,

   6/3/19, 6/10/19, 6/17/19, 6/24/19, 7/1/19, 7/8/19, 7/15/19, 7/22/19, 7/29/19,

   8/5/19, 8/12/19, 8/19/19, 8/26/19, 9/2/19, 9/9/19, 9/16/19, 9/23/19, 9/30/19,

   10/7/19, 10/14/19, 10/21/19, 10/28/19, and 11/4/19.

20.Plaintiff seeks unpaid overtime compensation for at least 20 overtime hours

   per week at his regular hourly rate of fifteen dollars and fifty cents ($15.50)

   per hour. Specifically, Plaintiff seeks no less than sixty-eight thousand eight

   hundred twenty dollars ($68,820.00) (20 [hours] X $15.50 [per hour] X 1.5

   [overtime rate] X 148 [weeks]) in unpaid overtime compensation. Plaintiff


                                      6
         Case 1:19-cv-05835-MHC Document 1 Filed 12/30/19 Page 7 of 8



      seeks liquidated damages equal to that amount, for a total claim of unpaid

      overtime wages of one hundred thirty-seven thousand six hundred and forty

      dollars ($137,640.00), plus attorney’s fees and costs.

       COUNT II - Violation of the FLSA’s Minimum Wage Provisions

   21.Defendant failed to pay Plaintiff his final paycheck, violating the minimum

      wage provisions of the FLSA.

                            COUNT III – Breach of Contract

   22.In 2017 Defendants informed Plaintiff that he would be paid by A Plus on a

      per-job basis and required Plaintiff to sign an employee handbook setting

      forth that payment arrangement, but Defendants refused to comply with the

      terms of that arrangement.

 V. PRAYER FOR RELIEF

      WHEREFORE, the named Plaintiff, pursuant to § 216(b) of the FLSA, prays

for the following relief:

      A. That Plaintiff be awarded damages in the amount of his unpaid

          compensation, plus an equal amount of liquidated damages to

          compensate Plaintiff for the delay in payment of regular and overtime

          compensation due which the Defendant unlawfully used instead as

          working capital of the business;




                                          7
     Case 1:19-cv-05835-MHC Document 1 Filed 12/30/19 Page 8 of 8



B. Compensatory damages related to Defendants’ retaliation against

     Plaintiff;

C.     That Plaintiff be awarded prejudgment interest;

D. That Plaintiff be awarded reasonable attorneys’ fees;

E.     That Plaintiff be awarded the costs and expenses of this action; and

F.     That Plaintiff be awarded such other, further legal and equitable relief,

       including but not limited to, any injunctive and/or declaratory relief to

       which she may be entitled.

Respectfully submitted this 30th day of December, 2019.


                     /s/ Tyler B. Kaspers
                     Tyler B. Kaspers, Ga. Bar No. 445708
                     THE KASPERS FIRM, LLC
                     152 New Street, Suite 109B
                     Macon, GA 31201
                     404-944-3128
                     tyler@kaspersfirm.com

                     Counsel for Plaintiff




                                     8
